Title: From John Adams to James McHenry, 27 April 1799
From: Adams, John
To: McHenry, James



Sir
Quincy April 27th 1799

I have received your favor of the 22d with their inclosures. In addition to the approbation expressed in your letter to Gen Macpherson of the 20th, you may if you please, present the thanks of the president to the Gen. & to the gentlemen composing the volunteer & militia detachments, for their patriotism and good conduct during the whole expedition.
I have also received your favor of the 19th & have signed the pardons for Casper Wright and Tisdale Atwood, which are with this returned to you The case of Andrew Anderson is not so easy to determine, & I shall think of it a little longer.
Inclosed is a letter from Dr. Rand, which I pray you to consider & another from William Edwards, if the corps of volunteers he mentions have complied with the rules, pray send their officers their commissions
